DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2 are pending for examination in the application filed August 24, 2020.

Priority
Acknowledgment is made of the current status of the present application as a continuation in part of 16/557,846, filed August 30, 2019, now U.S. Patent 10,753,821 which claims to priority from Provisional Application 62/724,734, filed August 30, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the uniquely combined elements and method steps of the system for monitoring and detecting leaks in a liquid nitrogen container containing liquid nitrogen, the system comprising: a weight sensor configured to support the liquid nitrogen container in a manner by which the weight of the liquid nitrogen container is measurable by the weight sensor, the weight sensor configured to periodically measure the weight of the liquid nitrogen container and to transmit liquid nitrogen container weight data, a monitoring device including a processor and associated memory, a display, a wireless receiver and a wireless transmitter, the monitoring device in direct or indirect communication with the weight sensor and configured to receive liquid nitrogen container weight data therefrom, and programming in the monitoring device configured to: analyze liquid nitrogen container weight reading data received from the weight sensor to calculate losses in the weight of the liquid nitrogen container, determine from the calculated liquid nitrogen container weight losses if the rate of liquid nitrogen container weight loss continues to increase over some predetermined number of tank fills or over some predetermined period of time, and when it is determined that the rate of weight loss of the liquid nitrogen container has continued to increase for said predetermined number of tank fills or for said predetermined period of time, indicate the same to a user.
Prior art such as Kinder (U.S. Patent 5,842,347) discloses, “FIG. 1 is a pictorial representation of a cryogenic storage tank 11 equipped with a monitoring system in accordance with the present invention. As is shown, cryogenic storage tank 11 includes a liquid nitrogen refrigerator 13 which is at least partially filled with liquid nitrogen 15 up to a predetermined nitrogen level 17. Cryogenic storage tank 11 includes an opening at its upper end which is occluded during use by stopper 23 of the combination cap and monitoring system 19 of the present invention. A sensor probe 25 extends downward from stopper 23 and 
Prior art such as Arndt et al. (U.S. Patent Application Publication 2002/0101373 A1) discloses, “System and methods are disclosed for fluid measurements which may be utilized to determine mass flow rates such as instantaneous mass flow of a fluid stream. In a preferred embodiment, the present invention may be utilized to compare an input mass flow to an output mass flow of a drilling fluid circulation stream. In one embodiment, a fluid flow rate is determined by utilizing a microwave detector in combination with an acoustic sensor. The acoustic signal is utilized to eliminate 2π phase ambiguities in a reflected microwave signal. In another embodiment, a fluid flow rate may be determined by detecting a phase shift of an acoustic signal across two different predetermined transmission paths. A fluid density may be determined by detecting a calibrated phase shift of an acoustic signal through the fluid. In another embodiment, a second acoustic signal may be transmitted through the fluid to define a particular 2π phase range which defines the phase shift. The present invention may comprise multiple transmitters/receivers operating at different frequencies to measure instantaneous fuel levels of cryogenic fuels within containers positioned in zero or near zero gravity environments. In one embodiment, a moveable flexible collar of transmitter/receivers may be utilized to determine inhomogenuities within solid rocket fuel tubes. [0022] Yet another object of the present invention is to provide a means for measuring the amount (volume) of cryogenic fluids (liquid nitrogen, oxygen, and hydrogen) stored in fuel tanks in zero or reduced gravity environments.” However, Arndt does not periodically measure the weight of the liquid nitrogen container to transmit liquid nitrogen container weight data, or utilize a monitoring device including a processor and associated memory, a display, a wireless receiver and a wireless transmitter, the monitoring device in direct or indirect communication with the weight sensor and configured to receive liquid nitrogen container weight data therefrom, and programming in the monitoring device configured to: analyze liquid nitrogen container weight reading data received from the weight sensor to calculate changes in the weight of the liquid nitrogen container, determine from the calculated liquid nitrogen container weight losses if the rate of liquid nitrogen container weight loss continues to increase over some predetermined number of tank fills or over some predetermined period of time, and when it is determined that the rate of weight loss of the liquid nitrogen container has continued to increase for said predetermined number of tank fills or for said predetermined period of time, indicate the same to a user.
Prior art such as Grant et al. (U.S. Patent Application Publication 2014/0333444 A1) discloses, “[0007] In one aspect, the disclosure is directed to a method of detecting leakage of a fluid from a tank. The method may include determining cumulative commanded fluid consumption of the fluid in the tank over a selected time period, and determining an actual change of a volume of the fluid in the tank over the selected time period. The method may further include comparing the cumulative commanded fluid consumption to the actual change of volume of the fluid over the selected time period, and generating a leak warning upon the actual change of volume of the fluid over the selected time period exceeding the cumulative commanded fluid consumption over the selected time period. [0008] In another aspect, the disclosure is directed toward a method of detecting leakage of liquid natural gas (LNG) from a cryogenic tank. The method may include determining commanded LNG consumption from the tank at a selected time, and determining an actual rate of change of a volume of the LNG in the tank at the selected time. The method may further include comparing the commanded LNG consumption at the selected time to the actual rate of change of volume of the LNG at the selected time, and generating a LNG leak warning upon the actual rate of change of volume of the LNG at the selected time exceeding the commanded LNG consumption at the selected time. [0009] In yet another aspect, the disclosure is directed to a system for detecting leakage of liquid natural gas (LNG) from a cryogenic tank. The system may include a first control module configured for determining cumulative commanded LNG consumption from the tank over a selected time period, a second control module configured for determining an actual change of a volume of the LNG in the tank over the selected time period, and a comparator configured for comparing the cumulative commanded LNG consumption to the actual change of volume of the LNG. The system may further include an alarm module configured for generating a LNG leak warning upon the actual change of volume of the LNG over the selected time period exceeding the cumulative commanded LNG consumption over the selected time period.” However, Grant does not teach periodically measuring the weight of the liquid nitrogen container to transmit liquid nitrogen container weight data, as well as a monitoring device including a processor and associated memory, a display, a wireless receiver and a wireless transmitter, the monitoring device in direct or indirect communication with the weight sensor and configured to receive liquid nitrogen container weight data therefrom, and programming in the monitoring device configured to: analyze liquid nitrogen container weight reading data received from the weight sensor to calculate changes in the weight of the liquid nitrogen container, determine from the calculated liquid nitrogen container weight losses if the rate of liquid nitrogen container weight loss continues to increase over some predetermined number of tank fills or over some predetermined period of time, and when it is determined that the rate of weight loss of the liquid nitrogen container has continued to increase for said predetermined number of tank fills or for said predetermined period of time, indicate the same to a user.
Prior art such as Adams et al. (U.S. Patent 3,520,186) discloses, “The relative simplicity of the system permits operation in virtually all substances including acids such as hydrochloric, hydrofluoric, sulfuric and nitric acids; caustics such as sodium hydroxide, molten salts such as sodium chloride; liquid metals such as mercury, sodium, etc.; hydrocarbons such as gasoline, kerosene, benzene and toluene; waxes, greases, gelatins and jellies; paints, including water and oil base types (even containing as much as 70 percent solids); varnishes and lacquers; liquids containing a minor proportion of dissolved or entrapped 70 gases such as boiling water, soda, and beer; cryogenic fluids including, liquid nitrogen, oxygen and hydrogen; nitroglycerine, etc.” However, Adams does not teach periodically measuring the weight of the liquid nitrogen container to transmit liquid nitrogen container weight data, as well as a monitoring device including a processor and associated memory, a display, a wireless receiver and a wireless transmitter, the monitoring device in direct or indirect communication with the weight sensor and configured to receive liquid nitrogen container weight data therefrom, and programming in the monitoring device configured to: analyze liquid nitrogen container weight reading data received from the weight sensor to calculate changes in the weight of the liquid nitrogen container, determine from the calculated liquid nitrogen container weight losses if the rate of liquid nitrogen container weight loss continues to increase over some predetermined number of tank fills or over some predetermined period of time, and when it is determined that the rate of weight loss of the liquid nitrogen container has continued to increase for said predetermined number of tank fills or for said predetermined period of time, indicate the same to a user.
Prior art such as Mortensen (U.S. Patent 4,034,361) discloses “In operation, the vacuum insulated container 20 which has biological matter stored within canisters 24 and 25 is placed upon platform 12. The counterweights 51 and 52 are appropriately positioned to balance the beam 49 at the correct weight of the container including its liquid nitrogen and biological material contents. The amount of weight needed to equal the amount of nitrogen that can be safely lost is then effectively substracted from the positions of counterweights 51 and 52 to establish the threshold at which the alarm system will be actuated. The evaporation of liquid nitrogen so that this threshold weight level is obtained causes the indicator bar 53 of balance beam 49 to move vertically downward from the upward orientation above a neutral horizontal plane through the suspension point at bracket 50 resulting from the weight subtraction associated with the positioning of counterweights 51 and 52 to a downward orientation below said neutral horizontal plane. The vertical motion is sensed by the mercury contact switch 58 which closes thereby energizing both the audible alarm 65 and the visible display 74. Note that actuation of switch 58 can be employed for energizing any suitable alarm system including remotely positioned bells, flashing lights, telephone connections or even provide an input to a computer type of sensing system. A general perspective view of a balance beam scale 10 incorporating the present invention is shown in FIG. 1. Scale 10 includes a stationary lower base frame 11 from which platform 12 is suspended as will be discussed below in greater detail in FIG. 3. The weight placed upon platform 12 is transmitted through pedestal 15 to a beam balance apparatus 16 on the upper portion thereof. A typical vacuum insulated container 20 is shown in section in FIG. 3 resting upon the platform 12. A typical such container has a metallic outer skin 21 and an inner metallic chamber defining wall 22. That is, inner wall 22 forms a chamber 23 which is typically filled with liquid nitrogen. Biological material storage canisters such as 24 and 25 are arranged to be held so as to be exposed to the supercooled nitrogen environment within chamber 23 and are accessible through the neck via rods such as 26. The space 28 between walls 21 and 22 is typically filled with insulating material which can be further retained within a vacuum environment to increase the thermal insulation of inner chamber 23. A removable sealing cap 29 typically encloses the neck of container 20 and completes the thermal isolation of chamber 23. Containers such as 20 are available in a variety of configurations other than that specifically shown, a typical source being the Cryenco Division of Cryogenic Technology, Inc. in Denver, Colorado. A typical container such as 20 is constructed of a stainless steel outer shell 21, an inner shell of aluminum and multi-layered superinsulation in a vacuum environment for the spacing 28 between inner and outer shells 21 and 22. Such containers have been developed to an extremely high holding efficiency which is frequently measured in months and are also available in various weight ranges depending upon the capacity and models selected. The thermal isolation efficiency of such containers means that they normally require infrequent attention to insure that the level of liquid nitrogen within the inner chamber 23 is adequate. However, any loss of vacuum insulation or thermal isolation from handling or rupture of the shell as well as losses from frequent access to the container can reduce the liquid nitrogen level to an inadequate point with disturbing rapidity. As will be described below, the method and apparatus of the present invention makes it possible to forewarn whenever the liquid nitrogen level has reached some preselected threshold regardless of the time required to attain this level.” However, Mortenson does not teach periodically measuring the weight of the liquid nitrogen container to transmit liquid nitrogen container weight data, as well as a monitoring device including a processor and associated memory, a display, a wireless receiver and a wireless transmitter, the monitoring device in direct or indirect communication with the weight sensor and configured to receive liquid nitrogen container weight data therefrom, and programming in the monitoring device configured to: analyze liquid nitrogen container weight reading data received from the weight sensor to calculate changes in the weight of the liquid nitrogen container, determine from the calculated liquid nitrogen container weight losses if the rate of liquid nitrogen container weight loss continues to increase over some predetermined number of tank fills or over some predetermined period of time, and when it is determined that the rate of weight loss of the liquid nitrogen container has continued to increase for said predetermined number of tank fills or for said predetermined period of time, indicate the same to a user.
Prior art such as Kumakura et al. (U.S. Patent 4,691,793) discloses “The present invention has been achieved to overcome the above described drawbacks, and aims at the provision of an inexpensive apparatus for detecting the amount of liquid nitrogen present so that the amount of liquid nitrogen used for cooling a semiconductor radio detector within a Dewar vessel can be surely detected. In order to achieve the above described object, the apparatus for detecting the amount of liquid nitrogen according to the present invention has a table for supporting a Dewar vessel in which liquid nitrogen used for cooling a semiconductor radio detector is contained, a motion-conversion mechanism for amplifying and converting the dislocation of the table in the up and down direction and thereby rotating a disk, and a plurality of sensors for detecting the rotation of said disk. In the above described construction, if the amount of liquid nitrogen within the Dewar vessel, i.e. the weight thereof, is changed, the table is dislocated downward or upward depending on whether there is an increase or a decrease of said amount. The amount of this dislocation is amplified and converted by the motion-conversion mechanism, so that any slight change of the amount can be accurately detected.” However, Kumakura does not teach periodically measuring the weight of the liquid nitrogen container to transmit liquid nitrogen container weight data, as well as a monitoring device including a processor and associated memory, a display, a wireless receiver and a wireless transmitter, the monitoring device in direct or indirect communication with the weight sensor and configured to receive liquid nitrogen container weight data therefrom, and programming in the monitoring device configured to: analyze liquid nitrogen container weight reading data received from the weight sensor to calculate changes in the weight of the liquid nitrogen container, determine from the calculated liquid nitrogen container weight losses if the rate of liquid nitrogen container weight loss continues to increase over some predetermined number of tank fills or over some predetermined period of time, and when it is determined that the rate of weight loss of the liquid nitrogen container has continued to increase for said predetermined number of tank fills or for said predetermined period of time, indicate the same to a user.
The present invention discloses the uniquely combined elements and method steps in the order named of the system for monitoring and detecting leaks in a liquid nitrogen container containing liquid nitrogen, the system comprising: a weight sensor configured to support the liquid nitrogen container in a manner by which the weight of the liquid nitrogen container is measurable by the weight sensor, the weight sensor configured to periodically measure the weight of the liquid nitrogen container and to transmit liquid nitrogen container weight data, a monitoring device including a processor and associated memory, a display, a wireless receiver and a wireless transmitter, the monitoring device in direct or indirect communication with the weight sensor and configured to receive liquid nitrogen container weight data therefrom, and programming in the monitoring device configured to: analyze liquid nitrogen container weight reading data received from the weight sensor to calculate losses in the weight of the liquid nitrogen container, determine from the calculated liquid nitrogen container weight losses if the rate of liquid nitrogen container weight loss continues to increase over some predetermined number of tank fills or over some predetermined period of time, and when it is determined that the rate of weight loss of the liquid nitrogen container has continued to increase for said predetermined number of tank fills or for said predetermined period of time, indicate the same to a user.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps of the system for assisting with filling a liquid nitrogen container with liquid nitrogen to an ideal level, the system comprising: a weight sensor configured to support the liquid nitrogen container in a manner by which the weight of the liquid nitrogen container is measurable by the weight sensor, the weight sensor configured to periodically measure the weight of the liquid nitrogen container and to transmit liquid nitrogen container weight data, a monitoring device including a processor and associated memory, a display, a wireless receiver and a wireless transmitter, the monitoring device in direct or indirect communication with the weight sensor and configured to receive liquid nitrogen container weight data therefrom, and programming in the monitoring device configured to: analyze liquid nitrogen container weight reading data received from the weight sensor as the liquid nitrogen container is being filled with liquid nitrogen so as to calculate increases in the weight of the liquid nitrogen container, and when the weight of the liquid nitrogen container has reached a predetermined weight previously determined to correspond to the weight of the liquid nitrogen container at an ideal liquid nitrogen fill level, indicate the same to a user, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689